This matter is pending before the court upon the filing by respondent, Michael Troy Watson, on October 19, 2001, of a motion for stay of proceedings and demand for investigation. On October 25, 2001, relator filed a memo opposing motion for stay and a motion to strike demand for investigation. Upon consideration thereof,
IT IS ORDERED that the motion to strike demand for investigation be, and hereby is, denied.
Douglas, Cook and Lundberg Stratton, JJ., dissent.
IT IS FURTHER ORDERED by this court that the motion for stay of proceedings and demand for investigation be, and hereby is, denied.